




 
CONSOLIDATED-TOMOKA LAND CO.
RESTRICTED SHARE AWARD AGREEMENT
 
This Restricted Share Award Agreement (the “Agreement”) is made as of the 16th
day of April, 2012 (the "Grant Date"), by and between CONSOLIDATED-TOMOKA LAND
CO., a Florida corporation (the “Company”) and Mark E. Patten (“Grantee”).
 
Background


The Company has adopted the Consolidated-Tomoka Land Co. 2010 Equity Incentive
Plan (the “Plan”) which is administered by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).  Section 7 of the Plan provides
that the Committee shall have the discretion and right to grant Restricted
Shares, subject to the terms and conditions of the Plan and any additional terms
provided by the Committee.  The Committee has granted Restricted Shares to the
Grantee as of the Grant Date pursuant to the terms of the Plan and this
Agreement.  The Grantee desires to accept the grant of Restricted Shares and
agrees to be bound by the terms and conditions of the Plan and this
Agreement.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.


Agreement
 
1.           Award of Restricted Shares.  Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants to the
Grantee 17,000 Restricted Shares (the “Awarded Shares”) as of the Grant
Date.  The extent to which the Grantee’s rights and interest in the Awarded
Shares becomes vested and non-forfeitable shall be determined in accordance with
the provisions of Section 2 of this Agreement.  The Committee has determined
that the Awarded Shares are intended to satisfy the requirements for “qualified
performance-based compensation” under Code Section 162(m), and therefore the
Committee designates the grant of Awarded Shares as a Qualified
Performance-Based Award.


2.           Performance Vesting.  The vesting of the Grantee’s rights and
interest in the Awarded Shares of Restricted Stock shall be determined in
accordance with the performance vesting criteria set forth in Exhibit A attached
to this Agreement.


3.           Shares Held by Custodian; Shareholder Rights.


(a)           The Grantee hereby authorizes and directs the Company to deliver
any Restricted Shares issued by the Company to evidence the Awarded Shares to
the Secretary of the Company or such other officer of the Company as may be
designated by the Company’s Chief Executive Officer (the “Share Custodian”) to
be held by the Share Custodian until the Awarded Shares become vested in
accordance with Section 2 of this Agreement.  When all or any portion of the
Awarded Shares become vested, the Share Custodian shall deliver to the Grantee
(or his beneficiary in the event of death) a certificate representing the vested
Awarded Shares (which then will be unrestricted).  The Grantee hereby
irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of the Grantee with full power and authority to
execute any stock transfer power or other instrument necessary to transfer the
Awarded Shares to the Company, or to transfer a portion of the Awarded Shares to
the Grantee on an unrestricted basis upon vesting, pursuant to this Agreement,
in the name, place, and stead of the Grantee.  The term of such appointment
shall commence on the Grant Date and shall continue until all the Awarded Shares
become vested or are forfeited.


(b)           During the period that the Share Custodian holds any of the
Awarded Shares of Restricted Stock subject to this Section 3, the Grantee shall
have the right to vote such Awarded Shares.  The Grantee will cease to have the
right to vote any of the Awarded Shares that are forfeited if and when such
shares are forfeited.  The number of Awarded Shares set forth in Section 1 of
this Agreement shall be the maximum number of Awarded Shares to which the voting
rights described in this Section 3 shall be applicable.


(c)           The Grantee shall not receive any dividends with respect to the
Awarded Shares for the period beginning on the Grant Date and ending on the
vesting date.  In the event the number of Awarded Shares is increased or reduced
in accordance with Section 10 of the Plan, and in the event of any distribution
of common stock or other securities of the Company in respect of such shares of
common stock, the Grantee agrees that any certificate representing shares of
such additional common stock or other securities of the Company issued as a
result of any of the foregoing shall be delivered to the Share Custodian and
shall be subject to all of the provisions of this Agreement as if initially
received hereunder.


4.           Tax Consequences. The Grantee shall pay all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Awarded Shares. Such payment shall be made in full, at the Grantee's
election, in cash or check, by withholding from the Grantee's next normal
payroll check, or by the tender of Shares of the Company’s common stock
(including Awarded Shares then vesting). Shares tendered as payment of required
withholding shall be valued at the closing price per share of the Company’s
common stock on the date such withholding obligation arises.


5.           No Effect on Employment or Rights under Plan.  Nothing in the Plan
or this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or affect any right which the Company may have to
terminate the employment of the Grantee regardless of the effect of such
termination of employment on the rights of the Grantee under the Plan or this
Agreement.  If the Grantee's employment is terminated for any reason whatsoever
(and whether lawful or otherwise), he will not be entitled to claim any
compensation for or in respect of any consequent diminution or extinction of his
rights or benefits (actual or prospective) under this Agreement or any Award or
otherwise in connection with the Plan. The rights and obligations of the Grantee
under the terms of his employment with the Company or any Subsidiary will not be
affected by his participation in the Plan or this Agreement, and neither the
Plan nor this Agreement form part of any contract of employment between the
Grantee and the Company or any Subsidiary.  The granting of Awards under the
Plan is entirely at the discretion of the Committee, and the Grantee shall not
in any circumstances have any right to be granted an Award.


6.           Governing Laws.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.
 
7.           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.


8.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


9.           Entire Agreement.   Subject to the terms and conditions of the
Plan, which are incorporated herein by reference, this Agreement expresses the
entire understanding and agreement of the parties hereto with respect to such
terms, restrictions and limitations.


10.           Headings.   Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.
 
11.           Additional Acknowledgements.  By their signatures below, the
Grantee and the Company agree that the Awarded Shares are granted under and
governed by the terms and conditions of the Plan and this Agreement.  Grantee
has reviewed in their entirety the prospectus that summarizes the terms of the
Plan and this Agreement, has had an opportunity to request a copy of the Plan in
accordance with the procedure described in the prospectus, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement.  Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
this Agreement.


 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.
 


CONSOLIDATED-TOMOKA LAND CO.


By: /s/ John J. Allen                                 
      Chairman, Compensation Committee


I have read the Consolidated-Tomoka Land Co. 2010 Equity Incentive Plan adopted
on April 28, 2010, and by my signature I agree to be bound by the terms and
conditions of the Plan and this form of agreement.


Date: April 16,
2012                                                                              
Mark E. Patten                                    
Grantee Signature

 
 
 

EXHIBIT A


VESTING OF RESTRICTED SHARES (STOCK PRICE PERFORMANCE)




The number of Restricted Shares that shall vest under this Agreement shall be
based upon the extent to which the Company's common stock attains certain target
prices per share (each, a "Performance Condition").  The Performance Condition
shall be deemed satisfied with respect to each of the “Tranches” of Restricted
Shares described below upon the achievement at any time prior to the sixth
anniversary of the Grant Date of the corresponding Stock Price Hurdle described
below, in each case, provided that (a) the Grantee is employed by the Company at
the time such Stock Price Hurdle is achieved or (b) such Stock Price Hurdle is
achieved during the sixty (60) day period following the termination of the
Grantee’s employment for any reason other than by death, disability, for Cause
(as defined in any employment agreement between Grantee and the Company) or due
to the Grantee’s voluntary resignation of employment. Upon the Grantee’s
cessation of employment with the Company for any reason, any then remaining
unvested Tranches of Restricted Shares shall be forfeited without consideration;
provided, however, that if the Grantee’s employment is terminated for any reason
other than by death, disability, for Cause (as defined in any employment
agreement between Grantee and the Company) or due to the Grantee’s voluntary
resignation of employment, then any then remaining unvested Tranches of
Restricted Shares shall be forfeited without consideration sixty (60) days after
such termination.  If any Tranche of the Restricted Shares fails to satisfy the
applicable Stock Price Condition prior to six (6) years from the Grant Date,
then that Tranche of the Restricted Shares shall be forfeited.
 
For the purposes of this Exhibit A, the Restricted Shares shall be divided into
six “Tranches” as follows:
 
(1) “First Tranche” shall mean 2,500 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the First Stock
Price Hurdle;
 
(2) “Second Tranche” shall mean 2,500 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Second Stock
Price Hurdle;
 
(3) “Third Tranche” shall mean 3,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Third Stock
Price Hurdle; and
 
(4) “Fourth Tranche” shall mean 3,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Fourth Stock
Price Hurdle.
 
(5) “Fifth Tranche” shall mean 3,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Fifth Stock
Price Hurdle.
 
(6) “Sixth Tranche” shall mean 3,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Sixth Stock
Price Hurdle.
 
For the purposes of this Exhibit A, the following terms shall have the following
meanings:
 
(A) “First Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the greater of $36.00 or 120 percent of the trailing 7-day average preceding the
Grant Date.
 
(B) “Second Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $40.00.
 
(C) “Third Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $46.00.
 
(D) “Fourth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $53.00.
 
(E) “Fifth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $60.00.
 
(F) “Sixth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $65.00.



Back to 8K  [pattenappointment8k.htm]

